Title: To George Washington from Henry Knox, 16 October 1783
From: Knox, Henry
To: Washington, George


                        
                            My dear General,
                            West point 16th October 1783
                        
                        Major L’Enfant will have the honor to wait upon your Excellency to solicit leave of absence and to obtain the
                            certificate, I requested, of his being a member.
                        His zeal to serve the Cincinnati has been conspicuously displayed in the emblems of the bald eagle, designs
                            of the medals, seal, and of that noble effort of genius, the diploma. He proposes to attend the execution of these several
                            objects in France, where they will be performed by the first artists. The seal, however, is excepted from this
                            arrangement, as not having been proposed to the convention, who framed the institution. It will therefore be left to delay
                            its execution, untill the general meeting should have decided upon it.
                        He will detail to your Excellency his intentions, and the arrangements he has made with the treasurer.
                        Colonel Gouvion has requested a certificate of his being a member of the Cincinnati, which will probably be
                            the case with most of the foreign Gentlemen in our service. And this appears but reasonable, as they have not received the
                            diploma.
                        Their numbers are not great, and the labor will not be much. I have taken the liberty to enclose an attested
                            certificate which if your Excellency should approve and sign, might serve as a form untill the diplomas could be obtained. I
                            am my dear General with the greatest respect and attachment Your obedient Servnt
                        
                            H. Knox
                        
                    